Case: 20-2008   Document: 93   Page: 1   Filed: 03/08/2022




   United States Court of Appeals
       for the Federal Circuit
                ______________________

            BROADCOM CORPORATION,
                   Appellant

                          v.

      INTERNATIONAL TRADE COMMISSION,
                  Appellee

    RENESAS ELECTRONICS CORPORATION,
    RENESAS ELECTRONICS AMERICA, INC.,
       PIONEER CORPORATION, PIONEER
  AUTOMOTIVE TECHNOLOGIES, INC., TOYOTA
 MOTOR CORPORATION, TOYOTA MOTOR NORTH
  AMERICA, INC., TOYOTA MOTOR SALES, U.S.A.,
     INC., TOYOTA MOTOR ENGINEERING &
    MANUFACTURING NORTH AMERICA, INC.,
  TOYOTA MOTOR MANUFACTURING, INDIANA,
    INC., TOYOTA MOTOR MANUFACTURING
        KENTUCKY, INC., TOYOTA MOTOR
  MANUFACTURING, MISSISSIPPI, INC., TOYOTA
     MOTOR MANUFACTURING TEXAS, INC.,
    PANASONIC CORPORATION, PANASONIC
   CORPORATION OF NORTH AMERICA, DENSO
  TEN LIMITED, DENSO TEN AMERICA LIMITED,
 DENSO CORPORATION, DENSO INTERNATIONAL
    AMERICA, INC., DENSO MANUFACTURING
  TENNESSEE, INC., DENSO WIRELESS SYSTEMS
                 AMERICA, INC.,
                    Intervenors
              ______________________

                      2020-2008
Case: 20-2008       Document: 93           Page: 2        Filed: 03/08/2022




 2                                     BROADCOM CORPORATION           v. ITC



                      ______________________

    Appeal from the United States International Trade
 Commission in Investigation No. 337-TA-1119.

            -----------------------------------------------------

     RENESAS ELECTRONICS CORPORATION,
                  Appellant

                                     v.

            BROADCOM CORPORATION,
                   Cross-Appellant
               ______________________

                       2021-1260, 2021-1362
                      ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 01039.

                ---------------------------------------------------

            BROADCOM CORPORATION,
                   Appellant

                                     v.

     RENESAS ELECTRONICS CORPORATION,
                    Appellee
             ______________________

                            2021-1511
                      ______________________
Case: 20-2008   Document: 93     Page: 3   Filed: 03/08/2022




 BROADCOM CORPORATION   v. ITC                           3



     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 01041.

                 ______________________

                 Decided: March 8, 2022
                 ______________________

    BRIAN JOHNSON, Steptoe & Johnson LLP, Washington,
 DC, argued for Broadcom Corporation in Appeal Nos. 2020-
 2008 and 2021-1260. Also argued by THOMAS CRAIG
 YEBEMETSKY in Appeal No. 2021-1511. Also represented by
 JOHN CARACAPPA. Also represented by MATTHEW BATHON,
 KATHERINE DOROTHY CAPPAERT, CHRISTOPHER ALAN
 SUAREZ in Appeal Nos. 2020-2008 and 2021-1260.

     LYNDE FAUN HERZBACH, Office of the General Counsel,
 United States International Trade Commission, Washing-
 ton, DC, argued for appellee. Also represented by DOMINIC
 L. BIANCHI, WAYNE W. HERRINGTON, SIDNEY A.
 ROSENZWEIG.

     BRIAN ROBERT MATSUI, Morrison & Foerster LLP,
 Washington, DC, argued for Renesas Electronics Corpora-
 tion in Appeal Nos. 2020-2008 and 2021-1511, Renesas
 Electronics America, Inc. and all intervenors. Renesas
 Electronics America, Inc. also represented by GEORGE
 BRIAN BUSEY, SETH W. LLOYD, DANIEL P. MUINO, FAHD H.
 PATEL, MARY PRENDERGAST, MARK L. WHITAKER.

      SETH W. LLOYD, Morrison & Foerster LLP, Washing-
 ton, DC, also argued for Renesas Electronics Corporation,
 in Appeal No. 2021-1260. Also represented by JONATHAN
 BOCKMAN in Appeal No. 21-1260; GEORGE BRIAN BUSEY,
 MARK L. WHITAKER in Appeal Nos. 2020-2008; FAHD H.
 PATEL, in Appeal Nos. 2020-2008, 2021-1260; MARY
 PRENDERGAST, in Appeal Nos. 2020-2008, 2021-1511;
Case: 20-2008    Document: 93      Page: 4    Filed: 03/08/2022




 4                             BROADCOM CORPORATION     v. ITC



 DANIEL P. MUINO.

     LORA A. BRZEZYNSKI, Faegre Drinker Biddle & Reath
 LLP, Washington, DC, for intervenors Pioneer Corpora-
 tion, Pioneer Automotive Technologies, Inc. Also repre-
 sented by NIKOLA COLIC, BRIANNA LYNN SILVERSTEIN, JOHN
 GERARD SMITH.

      AARON GABRIEL FOUNTAIN, DLA Piper LLP (US), Aus-
 tin, TX, for intervenors Toyota Motor Corporation, Toyota
 Motor North America, Inc., Toyota Motor Sales, U.S.A.,
 Inc., Toyota Motor Engineering & Manufacturing North
 America, Inc., Toyota Motor Manufacturing, Indiana, Inc.,
 Toyota Motor Manufacturing Kentucky, Inc., Toyota Motor
 Manufacturing, Mississippi, Inc., Toyota Motor Manufac-
 turing Texas, Inc., Panasonic Corporation, Panasonic Cor-
 poration of North America, DENSO TEN Limited, DENSO
 TEN America Limited, Denso Corporation, DENSO Inter-
 national America, Inc., DENSO Manufacturing Tennessee,
 Inc., DENSO Wireless Systems America, Inc. Also repre-
 sented by MATTHEW D. SATCHWELL, PAUL RICHARD
 STEADMAN, Chicago, IL.
                   ______________________

     Before LOURIE, HUGHES, and STOLL, Circuit Judges.
 LOURIE, Circuit Judge.
     Broadcom Corporation (“Broadcom”) filed a complaint
 at the International Trade Commission (“the Commission”)
 alleging a violation of 19 U.S.C. § 1337 (“Section 337”)
 based on the importation of products by Renesas Electron-
 ics Corporation (“Renesas”) and other companies that are
 asserted to infringe U.S. Patents 7,437,583 (the “’583 pa-
 tent”) and 7,512,752 (the “’752 patent”). In a final initial
 determination, the administrative law judge (“the ALJ”)
 held that Broadcom failed to demonstrate a violation of
 Section 337 with respect to the ’583 patent because it failed
 to satisfy the technical prong of the domestic industry
Case: 20-2008    Document: 93      Page: 5    Filed: 03/08/2022




 BROADCOM CORPORATION    v. ITC                             5



 requirement and because there was no infringement of
 claim 25. For the ’752 patent, the ALJ held that claim 5
 would have been unpatentable as obvious over certain
 prior art. The parties then filed petitions seeking Commis-
 sion review, and the Commission affirmed the relevant por-
 tions of the final initial determination.            Certain
 Infotainment Sys., Components Thereof, and Auto. Con-
 taining the Same, Inv. No. 337-TA-1119 (May 28, 2020) (Fi-
 nal) (“Decision I”).
     Broadcom appeals (in the 20-2008 appeal) the Commis-
 sion’s holding that there was no violation of Section 337
 with respect to the ’583 patent, and that claim 5 of the ’752
 patent would have been unpatentable as obvious at the
 time of the alleged invention.
      Renesas also petitioned for inter partes review of the
 ’583 and ’752 patents. In two decisions, the United States
 Patent and Trademark Office Patent Trial and Appeal
 Board (“the Board”) held that claims 25 and 26 of the ’583
 patent and claims 1, 2, 5, 7, and 8 of the ’752 patent would
 have been obvious over the prior art 1 but that Renesas
 failed to demonstrate by a preponderance of the evidence
 that claims 17 and 18 and 20–24 of the ’583 patent would
 have been obvious. 2 See Renesas Elecs. Corp. v. Broadcom
 Corp., No. IPR2019-01039, 2020 WL 6380139 (P.T.A.B.
 Oct. 30, 2020) (“Decision II”); Renesas Elecs. Corp. v.


     1   Because the challenged claims of the ’583 and ’752
 patents have an effective filing date before March 16, 2013,
 we apply the version of 35 U.S.C. § 103 in effect before the
 adoption of the Leahy-Smith America Invents Act, Pub. L.
 No. 112-29, 125 Stat. 284 (2011).
      2  The Board and Commission decisions refer to what
 “is” obvious. Because § 103 addresses what “would have
 been” obvious, we recommend usage of the statutory lan-
 guage that looks back to the past in order to avoid the ap-
 pearance of hindsight bias.
Case: 20-2008     Document: 93      Page: 6    Filed: 03/08/2022




 6                              BROADCOM CORPORATION      v. ITC



 Broadcom Corp., No. IPR2019-01041, 2020 WL 6389949
 (P.T.A.B. Oct. 30, 2020) (“Decision III”).
     Renesas appeals (in the 21-1260 appeal) the Board’s
 holding that it failed to demonstrate unpatentability of
 claims 17 and 18 and 20–24 of the ’583 patent. Broadcom
 cross-appeals the Board’s holding that claims 25 and 26 of
 the ’583 patent would have been obvious. In addition,
 Broadcom appeals (in the 21-1511 appeal) the Board’s hold-
 ing that claims 1, 2, 5, 7, and 8 of the ’752 patent would
 have been obvious.
      We have consolidated these appeals because of the
 overlap in subject matter and legal arguments. For the
 reasons detailed below, we affirm Decision II and Decision
 III in their entirety, affirm the portion of Decision I holding
 that there was no Section 337 violation because Broadcom
 failed to show the existence of a domestic industry, and find
 the remainder of Decision I moot in light of our affirmance
 of the Commission’s holding of lack of a Section 337 viola-
 tion and our affirmance of the Board’s determination of ob-
 viousness of claim 5 of the ’752 patent.
                         BACKGROUND
     Broadcom owns the ’583 and ’752 patents. The ’583 pa-
 tent is directed to reducing power consumption in computer
 systems by “gating” clock signals with circuit elements to
 turn the signals ON and OFF for downstream parts of the
 circuit. The ’752 patent is directed to a memory access unit
 that improves upon conventional methods of requesting
 data located at different addresses within a shared
 memory.
    A chart showing the claims that the Board and Com-
 mission addressed in each decision is shown below.

     Decision      Source        Patent          Claim(s)

     Decision I      ITC           ’583        17–18, 25–26
Case: 20-2008      Document: 93       Page: 7   Filed: 03/08/2022




 BROADCOM CORPORATION      v. ITC                                7



                                     ’752        1, 2, 5, 7, 8

                                                17–18, 20–24,
  Decision II        PTAB            ’583
                                                   25–26

  Decision III       PTAB            ’752        1, 2, 5, 7, 8

     In this consolidated opinion we will review the under-
 lying decisions by patent and claim rather than by deci-
 sion number.
                        I. The ’583 Patent
     Claims 17 and 25 of the ’583 patent are the two inde-
 pendent claims in this patent at issue. Claims 18 and 20–
 24 depend directly from claim 17, and claim 26 depends di-
 rectly from claim 25. Claim 17 requires software control of
 a clock gate. Claim 25 requires a hybrid of hardware and
 software control in which the software overwrites the sta-
 tus of a gate set by the hardware. Claims 17 and 25 are
 reproduced below.
     17. A system for distributing clock signals within
     an electronic device, the system comprising:
     [a] at least one processor that determines a status
     of at least one gate that controls flow of a clock sig-
     nal to at least one device coupled to said at least
     one gate; and
     [b] said at least one processor controls said at least
     one gate based on said determined status.
 ’583 patent at col. 7 l. 38–col. 8 l. 2.
     25. A system for distributing clock signals within
     an electronic device, the system comprising:
     [a] a clock tree having a plurality of gates;
Case: 20-2008      Document: 93     Page: 8    Filed: 03/08/2022




 8                               BROADCOM CORPORATION     v. ITC



     [b] a hardware control logic block coupled to said
     clock tree that controls at least a portion of said
     plurality of gates;
     [c] at least one register that is controlled by a clock
     tree driver; and
     [d] at least one processor that overwrites a status
     of at least a portion of said plurality of gates which
     is controlled by said hardware control logic block.
 Id. at col. 8 ll. 27–37.
     At the Commission, Broadcom alleged a violation of
 Section 337 based on the importation of products by
 Renesas and other companies that it asserts infringe
 claims 17 and 18 and 25 and 26. Each of the accused in-
 fringers was a respondent in the Commission investigation
 and most have intervened in support of the Commission in
 this appeal.
      In the final initial determination, the ALJ held that
 Broadcom failed to demonstrate that its system-on-a-chip
 (“SoC”) satisfied the technical prong of the domestic indus-
 try requirement in Section 337 because the SoC did not in-
 clude a “clock tree driver,” which is a limitation of the
 asserted claims. J.A. 46. The ALJ also held that Broadcom
 failed to demonstrate infringement of claims 25 and 26 be-
 cause it “could not identify any specific source code in the
 accused product where [the claimed] sequence of events ‘ac-
 tually happened.’” J.A. 96. The Commission affirmed both
 holdings.
    At the Board, Renesas alleged (1) that claims 17 and 18
 and 20–24 would have been obvious over Kiuchi, 3 and Van




     3   Kiuchi et al., J.P. Patent Pub. H8-255034.
Case: 20-2008     Document: 93     Page: 9    Filed: 03/08/2022




 BROADCOM CORPORATION     v. ITC                             9



 Hook; 4 and (2) that claims 25 and 26 would have been ob-
 vious over Alben, 5 Fallah, 6 and Benini. 7
     Kiuchi describes a system that controls clock gates and
 discloses a device with multiple clock gate circuits used to
 control the flow of clock signals. Van Hook is directed to a
 high-performance, low-cost video game system and dis-
 closes a system with a main processor that halts a signal
 processor via a status register. Alben discloses a technique
 for hardware-controlled clock gating and includes hard-
 ware logic capable of turning clock gates ON and OFF. Fal-
 lah is a textbook chapter that discusses system-level
 distributed power management, which relates to high-level
 workload prediction algorithms, and circuit-level power
 management, such as clock gating that can be used to man-
 age individual devices. Lastly, Benini is a scientific article
 that teaches system-level power management and hard-
 ware-controlled clock gating.
      The Board found that Kiuchi discloses all structural el-
 ements of claim 17 and that Van Hook discloses a main
 processor that halts a signal processor. However, because
 Van Hook does not teach conditionally controlling clock
 gates, the Board held that claims 17 and 18 and 20–24
 would not have been obvious. The Board then found claims
 25 and 26 obvious over the combination of Alben and Fal-
 lah. It stated that Alben could be modified, in view of Fal-
 lah’s teaching, to use software to directly control a gate to
 override the power management decisions made by a con-
 trol unit. This would directly overwrite a status of OFF or


     4   Van Hook et al., U.S. Patent 6,593,929.
     5   Alben et al., U.S. Patent 6,938,176.
     6   Fallah et al., Chapter 13: Circuit and System Level
 Power Management, Kluwer Academic Publishers (2002).
     7   Benini et al., A Survey of Design Techniques for
 System-Level Dynamic Power Management, 8 IEEE Trans-
 actions on Very Large Scale Integration Systems 3 (2000).
Case: 20-2008      Document: 93       Page: 10   Filed: 03/08/2022




 10                                 BROADCOM CORPORATION   v. ITC



 ON that was previously written by the control unit. The
 Board added that Benini provides a motivation to combine
 the references by discussing the advantages in power man-
 agement from migrating the power manager software.
     Broadcom appealed the Commission’s decision to this
 court. Renesas appealed and Broadcom cross-appealed the
 Board’s decision.    We have jurisdiction pursuant to
 28 U.S.C. §§ 1295(a)(4)(A) and 1295(a)(6).
                          II. The ’752 Patent
     Independent claim 1, and dependent claims 2, 5, 7, and
 8 of the ’752 patent, are at issue in these appeals. Claims
 1, 2, and 5 are reproduced below.
      1. A memory access unit for accessing data for a
      module, said memory access unit comprising:
      an output port for providing access requests for
      lists of addresses in a memory over a link to a
      memory controller; and
      a queue for queuing the access requests for the lists
      of addresses.
 ’752 patent at col. 8 ll. 61–67.
      2. The memory access unit of claim 1, further com-
      prising:
      an input port for receiving requests for blocks of
      pixels from a motion prediction processing unit;
      and
      logic for generating the lists of addresses from the
      requests for blocks of pixels, wherein the lists of ad-
      dresses correspond to addresses in a memory that
      store pixels in the blocks of pixels.
 Id. at col. 9 ll. 1–7.
      5. The memory access unit of claim 2, wherein the
      logic generates the access requests based on the list
Case: 20-2008     Document: 93       Page: 11   Filed: 03/08/2022




 BROADCOM CORPORATION       v. ITC                          11



     of addresses and based on sizes of each of the re-
     quests for blocks of pixels from the motion predic-
     tion processing unit.
 Id. at col. 9 ll. 17–20.
     At the Commission, Broadcom alleged a violation of
 Section 337 based on the importation of products by
 Renesas and other companies that, in relevant part, in-
 fringed claim 5. Respondents contended that claim 5 was
 either anticipated by Foster 8 or would have been obvious
 over Foster and Sih. 9
     Foster describes a system for maximizing memory ac-
 cess efficiency. Foster’s system receives requests for
 memory access from various system components, deter-
 mines where the corresponding data are located, and pro-
 cesses and reorders the requests efficiently. Sih is directed
 to a memory access unit’s controller suited for video appli-
 cations. The controller receives access commands for spec-
 ifying blocks of video data and may copy at least one block
 of video data from the video memory.
      In the final initial determination, the ALJ held that
 claim 5 was unpatentable as obvious over Sih in combina-
 tion with Foster. Specifically, the ALJ held that Sih’s dis-
 closure of video block width and length in combination with
 Foster’s disclosure of a memory access unit that receives
 requests from a motion prediction processing unit rendered
 the claim obvious. The Commission affirmed the final ini-
 tial determination.
     At the Board, Renesas alleged, in relevant part, that
 claims 1, 2, 5, 7, and 8 would have been obvious based on
 Foster alone, or in combination with Sih.




     8   Foster et al., U.S. Patent 6,240,492.
     9   Sih et al., U.S. Patent Pub. 2003/0106053 A1.
Case: 20-2008    Document: 93      Page: 12    Filed: 03/08/2022




 12                             BROADCOM CORPORATION     v. ITC



     Regarding claim 1, the Board found that Foster dis-
 closed an output port and a queue as part of a memory ac-
 cess unit. The Board went on to find that these two
 elements could be combined to render claim 1 obvious.
      For claim 2, the parties’ arguments largely focused on
 the requirement for “an input port for receiving requests
 for blocks of pixels.” The Board found that Foster disclosed
 a memory interface that received requests for “blocks of
 data” that a motion compensation unit needed. Decision
 III at *7. It then found that a block of data was equivalent
 to a block of pixels. In the alternative, the Board found that
 Foster disclosed an input port for receiving requests for
 blocks of pixels based on its disclosure of requesting multi-
 ple lines of pixel data. The Board concluded that combining
 Foster’s disclosures rendered claim 2 obvious.
      Finally, the Board found claim 5 obvious over Foster
 alone. The Board found that Foster disclosed claim 5’s
 functional limitation that logic within the access unit “gen-
 erates the access requests based on the list of addresses
 and based on sizes of each of the requests for blocks of pix-
 els.” The Board next found claim 5 obvious over Foster in
 combination with Sih. It found that Sih disclosed a
 memory access unit that received commands requesting
 blocks of pixels and that those commands included a set of
 block parameters including video block width and length.
 The Board then found that a person of ordinary skill would
 have been motivated to combine Foster and Sih because
 both disclosures relate to memory access for a motion com-
 pensation function required for video encoding and decod-
 ing.
    Broadcom appealed both decisions to this court. We
 have jurisdiction pursuant to 28 U.S.C. §§ 1295(a)(4)(A)
 and 1295(a)(6).
Case: 20-2008    Document: 93     Page: 13    Filed: 03/08/2022




 BROADCOM CORPORATION    v. ITC                            13



                         DISCUSSION
     Broadcom asserts that the Commission erred in finding
 no domestic industry for the ’583 patent, in holding no in-
 fringement of claim 25 of the ’583 patent, and in holding
 that claim 5 of the ’752 patent would have been obvious.
 Renesas asserts that the Board erred in holding that claims
 17 and 18 and 20–24 of the ’583 patent would not have been
 obvious. Broadcom asserts, in its cross-appeal, that the
 Board erred in holding that claims 25 and 26 of the ’583
 patent would have been obvious. Lastly, Broadcom asserts
 that the Board erred in holding that claims 1, 2, and 5 of
 the ’752 patent would have been obvious. Claims 7 and 8
 are not addressed. We address the parties’ arguments in
 turn.
     Commission final determinations are reviewed under
 the Administrative Procedure Act. 5 U.S.C. § 706. The
 Commission’s factual findings are reviewed for substantial
 evidence, and legal determinations are reviewed de novo.
 Honeywell Int’l, Inc. v. ITC, 341 F.3d 1332, 1338 (Fed. Cir.
 2003). “Substantial evidence has been defined as more
 than a mere scintilla and as such relevant evidence as a
 reasonable mind might accept as adequate to support a
 conclusion.” Id. (internal quotation marks omitted). The
 court “must affirm a Commission determination if it is rea-
 sonable and supported by the record as a whole, even if
 some evidence detracts from the Commission’s conclusion.”
 Spansion, Inc. v. ITC, 629 F.3d 1331, 1344 (Fed. Cir. 2010).
     We review the Board’s legal determinations de novo, In
 re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), and the
 Board’s factual findings underlying those determinations
 for substantial evidence, In re Gartside, 203 F.3d 1305,
 1316 (Fed. Cir. 2000). Obviousness is a question of law that
 “lends itself to several basic factual inquiries,” including
 the scope and content of the prior art, the level of ordinary
 skill in the art, and differences between the prior art and
Case: 20-2008     Document: 93      Page: 14     Filed: 03/08/2022




 14                               BROADCOM CORPORATION      v. ITC



 the claimed invention. Graham v. John Deere Co., 383 U.S.
 1, 17–18 (1966).
  I. Broadcom’s and Renesas’s Appeals Concerning the ’583
                          Patent
                 A. The Commission Decision
     The Commission determined that there was no Sec-
 tion 337 violation because Broadcom failed to satisfy the
 technical prong of the domestic industry requirement. On
 appeal, Broadcom asserts error in the Commission’s find-
 ings of fact. Reviewing these findings for substantial evi-
 dence, we affirm the Commission’s decision.
     To establish a violation of Section 337 a complainant
 must show both infringement and that an industry “relat-
 ing to the articles protected by the patent . . . exists or is in
 the process of being established” in the United States. 19
 U.S.C. § 1337(a)(2), (3). Under Commission precedent, the
 domestic industry requirement consists of an “economic
 prong” and a “technical prong.” See, e.g., Alloc, Inc. v. ITC,
 342 F.3d 1361, 1375 (Fed. Cir. 2003). To meet the technical
 prong, the complainant must establish that it practices at
 least one claim of the asserted patent. This requires a com-
 plainant to identify “actual ‘articles protected by the pa-
 tent.’” Microsoft Corp. v. ITC, 731 F.3d 1354, 1361–62
 (Fed. Cir. 2013) (citing 19 U.S.C. § 1337(a)(2)–(a)(3)). To
 meet the economic prong, the complainant must demon-
 strate that its investment in the protected article is “signif-
 icant” or “substantial.” 19 U.S.C. § 1337(a)(3). The
 economic prong is not at issue in this appeal.
      The ALJ determined that Broadcom identified only its
 SoC as a domestic industry article. However, the ALJ
 found, and Broadcom did not dispute, that the SoC did not
 contain the “clock tree driver” that is required by claim 25;
 it found that the driver must be stored on an external
 memory, separate from the SoC. But Broadcom instead ar-
 gued that it satisfies the technical prong of the domestic
Case: 20-2008    Document: 93     Page: 15   Filed: 03/08/2022




 BROADCOM CORPORATION    v. ITC                           15



 industry requirement because it collaborates with its cus-
 tomers to integrate its SoC with external memory to enable
 retrieval and execution of the “clock tree driver” firmware.
 However, the ALJ faulted Broadcom for failing to identify
 any specific external memory that contained the “clock tree
 driver,” and noted that an actual article protected by the
 patent is needed to meet the industry requirement.
      The Commission similarly found that Broadcom failed
 to identify any specific integration of the purported domes-
 tic industry SoC and the “clock tree driver” firmware, or a
 specific location where the firmware was stored. The Com-
 mission reasoned that without identifying an actual inte-
 gration of the SoC and “clock tree driver,” Broadcom
 posited only a hypothetical device that did not meet
 claim 25’s limitations and therefore did not satisfy the
 technical prong of the domestic industry requirement. The
 Commission added that Broadcom’s new argument, i.e.,
 that it manufactured and tested a “system” that included
 an SoC and firmware that contained the clock tree driver,
 was waived because Broadcom did not raise this theory in
 the ALJ proceedings.
     We agree with the Commission that Broadcom failed to
 satisfy the technical requirement. We have previously
 found that, in order to meet the technical requirement of
 Section 337, a complainant must “show that there is a do-
 mestic industry product that actually practices” at least
 one claim of the asserted patent. Microsoft, 731 F.3d at
 1361. In Microsoft, the patentee Microsoft supplied a mo-
 bile operating system to its customers. Id. at 1358, 1361.
 Microsoft’s asserted patent dealt with server-client com-
 munications, in which the client application was run on a
 mobile phone manufactured by Microsoft’s customers. Id.
 at 1360–61. Microsoft failed to show, however, that any
 such client applications were actually implemented on any
 third-party mobile device. Id. We therefore found that Mi-
 crosoft did not satisfy the domestic industry requirement.
Case: 20-2008    Document: 93      Page: 16    Filed: 03/08/2022




 16                             BROADCOM CORPORATION     v. ITC



     Broadcom suffers from substantially the same failure
 of proof here. As in Microsoft, Broadcom failed to identify
 any specific integration of the domestic industry SoC and
 the “clock tree driver” firmware, or a specific location where
 the firmware was stored. Broadcom does not challenge this
 finding, and instead introduces new theories that the Com-
 mission properly deemed waived. Because Broadcom failed
 to identify an actual article that practices claim 25, the
 Commission’s finding that Broadcom failed to satisfy the
 domestic industry requirement of Section 337 was sup-
 ported by substantial evidence.
     In light of our affirmance of the Commission’s finding
 of no domestic industry, the portion of the Commission’s
 decision addressing infringement of claim 25 is moot. We
 thus do not address Broadcom’s appeal from that portion of
 the Commission’s decision.
                    B. The Board Decision
                         1. Claim 17
     Renesas argues that the Board improperly relied on
 Broadcom’s expert’s opinion regarding whether software
 instructions halt a processor when it was undisputed that
 Van Hook describes using hardware registers to halt a pro-
 cessor. Renesas adds that Kiuchi discloses all the struc-
 tural limitations of claim 17—a system with a processor
 that controls clock gates connected to devices. Further,
 Van Hook discloses conditionally halting a circuit compo-
 nent by conditionally gating its clock signal. Renesas
 claims that a skilled artisan would have applied Van Hook
 to implement the functionality in Kiuchi to render claim 17
 obvious.
     In addition, Renesas argues that the Board improperly
 truncated its obviousness analysis solely because it found
 a difference between claim 17 and Van Hook. It asserts
 that an obviousness analysis, unlike an anticipation
Case: 20-2008    Document: 93     Page: 17    Filed: 03/08/2022




 BROADCOM CORPORATION    v. ITC                            17



 analysis, recognizes that there may be differences between
 the claims and prior art.
     Broadcom responds that the Board correctly found that
 the combined teachings of Kiuchi and Van Hook would not
 have rendered obvious a “processor that determines a sta-
 tus of at least one [clock] gate.” In addition, Broadcom ar-
 gues that the Board did not truncate its obviousness
 analysis and properly rejected Van Hook as non-analogous
 prior art because it is unrelated to clock gating and power
 management in hardware devices.
     We agree with Broadcom. Neither party disputes that
 Kiuchi does not teach a “processor that determines a status
 of at least one [clock] gate.” For this claim limitation, the
 parties agreed that the term “determines a status of at
 least one gate” should be construed as “determines for at
 least one gate whether said gate is ON or OFF.” J.A. 70.
 Because this limitation is not taught by Kiuchi, it must be
 taught by Van Hook or the combination of Kiuchi and Van
 Hook for there to be obviousness.
      The Board began its analysis by determining that a
 skilled artisan’s field of endeavor is “power management
 and processor clock control.” Decision II at *2–3. When the
 Board analyzed Van Hook, it found that the halting dis-
 cussed in this reference did not mean stopping the clock
 gate as required by claim 17. Instead, halting had to do
 with checking or setting a processor’s operational status.
 We agree with the Board’s reasoning that Van Hook does
 not disclose stopping a clock gate. Moreover, even if Van
 Hook did disclose this limitation, Van Hook relates to pro-
 cessor performance, not power management and processor
 clock control, so a skilled artisan would not have been mo-
 tivated to combine Van Hook and Kiuchi. Because the
 Board properly analyzed Van Hook, we do not find that it
 improperly truncated its obviousness analysis and affirm
 its holding of nonobviousness of claim 17 and its dependent
 claims.
Case: 20-2008    Document: 93     Page: 18   Filed: 03/08/2022




 18                             BROADCOM CORPORATION   v. ITC



                    2. Claims 25 and 26
     Broadcom argues that the Board found claim 25 and 26
 obvious based on impermissible hindsight. Specifically, it
 asserts that the Board improperly reconstructed claim lim-
 itation 25[d] by modifying Alben to achieve a specific, un-
 disclosed clock-gating feature based on a generic
 motivation to combine software power management dis-
 closed in Fallah and Benini. Broadcom adds that the Board
 never addressed why a skilled artisan would have reason-
 ably expected to succeed in combining Alben and Fallah.
 Broadcom also asserts that the Board abused its discretion
 in analyzing Renesas’s waived argument that claim 26
 would have been obvious in view of Alben.
     Renesas counters that the Board was thorough in its
 analysis of a motivation to combine Alben and Fallah and
 that claims 25 and 26 were properly found not to be patent-
 able. It adds that the Board properly found that Fallah
 used software to control clock gates directly and discussed
 the tradeoffs between using a power management algo-
 rithm in software versus a power management system in
 hardware. Renesas contends that it did argue that there
 would be a reasonable expectation of success in combining
 the prior art, and, because Broadcom never contested that,
 the Board did not address that issue. In response to Broad-
 com’s claim 26 waiver argument, Renesas points out that
 it asserted that claim 26 would have been obvious in view
 of Alben in its petition and that this argument was never
 abandoned.
     We agree with Renesas. The Board found that Alben
 discloses a system for distributing clock signals that in-
 cludes a “clock tree,” a “hardware control logic block” con-
 nected to the clock tree for controlling clock gates, and a
 “register” controlled by a clock tree driver. Decision II at
 *8–11. Regarding whether Alben combined with Fallah
 discloses programming a processor with software to “over-
 write[] a status of OFF or ON” for a previously hardware-
Case: 20-2008    Document: 93     Page: 19    Filed: 03/08/2022




 BROADCOM CORPORATION    v. ITC                            19



 controlled clock gate, the Board found, and substantial ev-
 idence showed that: (1) Alben discloses a hybrid approach
 to power management in which a hardware control unit di-
 rectly controls clock gates and software running on a pro-
 cessor and at least indirectly overwrites clock gates’ status
 to OFF or ON; (2) Fallah teaches that it was well known
 that hardware and software could directly control power
 management, including through clock gating, and de-
 scribes well-known tradeoffs of hardware and software ap-
 proaches; and (3) Fallah and Benini confirm that persons
 of ordinary skill would have seen multiple benefits to add-
 ing direct software control of clock gates to Alben’s hybrid
 system. Id. at *14. The Board’s findings are supported by
 the plain text of these references which discuss clock gating
 for power management and each of the elements of claims
 25 and 26. We therefore find that these findings were sup-
 ported by substantial evidence.
     Alben and Fallah are directed to the same field of art,
 and a skilled artisan would have been motivated to com-
 bine these references. Furthermore, with Fallah discuss-
 ing the tradeoffs in power management between software
 and hardware, a skilled artisan would have had additional
 motivation in combining the references. Benini further
 teaches “several reasons for migrating [a] power manager
 to software.” Decision II at *12 (quoting J.A. 826).
     Although Broadcom now argues that the Board erred
 in not discussing a reasonable expectation of success,
 Broadcom never raised that issue before the Board. Given
 Broadcom’s silence, it cannot show that the Board erred on
 that issue. The Board’s scheduling order specifically in-
 formed Broadcom that “any arguments not raised in the
 response may be deemed waived,” referring to Broadcom’s
 post-institution response. J.A. 203. Furthermore, as we
 do, the Board relies on parties to identify disputed issues
 and treats other issues as undisputed. See, e.g., Affinity
 Lab’ys of Tex., LLC v. DIRECTV LLC, 838 F.3d 1253, 1264
 n.4 (Fed. Cir. 2016).
Case: 20-2008    Document: 93      Page: 20    Filed: 03/08/2022




 20                             BROADCOM CORPORATION     v. ITC



     We also find that the Board did not abuse its discretion
 in addressing Renesas’s argument that claim 26 would
 have been obvious in view of Alben. Renesas made that
 argument in its petition, and there is no indication in sub-
 sequent filings that it later abandoned that argument.
     For these reasons, we affirm the Board’s holding that
 claims 25 and 26 would have been obvious over the refer-
 ences.
      II. Broadcom’s Appeals Regarding the ’752 Patent
      Turning to the ’752 patent, the Board held that all of
 the challenged claims would have been obvious based on
 Foster alone and that claim 5 was additionally unpatenta-
 ble as obvious based on Foster and Sih. The Commission
 similarly held that claim 5 was unpatentable as obvious
 based on Foster and Sih. We affirm the Board’s holdings.
 In light of that affirmance, the portion of the Commission’s
 decision addressing invalidity is moot. We thus do not ad-
 dress Broadcom’s appeal from this portion of the Commis-
 sion’s decision.
     Broadcom argues that for claim 1, the Board improp-
 erly combined Foster’s embodiments and also wrongly ap-
 plied a combination of obviousness and anticipation legal
 standards instead of conducting a proper obviousness anal-
 ysis. Regarding claim 2, Broadcom argues that the claim
 requires a one-to-one ratio of requests to blocks of pixels
 and that Foster instead discloses a combination of eight re-
 quests for lines of pixels that add up to a single request for
 a block of pixels. For claim 5, Broadcom argues that the
 Board conflated Foster’s input and output requests. It con-
 tends that the Board referred to Foster’s disclosing a re-
 quest as being an output request to the destination
 memory instead of an input request as described by the
 claim.
    Renesas counters that for claim 1, the Board expressly
 analyzed obviousness, and that even if the Board did apply
Case: 20-2008    Document: 93      Page: 21     Filed: 03/08/2022




 BROADCOM CORPORATION     v. ITC                             21



 a more rigorous anticipation standard, that did not under-
 mine its obviousness holding. With respect to claim 2,
 Renesas argues that Broadcom fails to challenge the
 Board’s primary finding that Foster discloses requests for
 blocks of data including pixels. Regarding claim 5, Renesas
 argues that the Board did not confuse input and output re-
 quests.
     We agree with Renesas. With respect to claim 1,
 Broadcom does not challenge the Board’s finding that Fos-
 ter discloses “an output port” and “a queue” as part of a
 memory access unit. Instead Broadcom argues that the
 Board improperly combined Foster’s embodiments disclos-
 ing an external memory controller with those disclosing an
 internal memory controller. However, the Board stated
 that Foster’s disclosure of “an output port” and “a queue”
 are directed to the same invention. Decision III at *5–6.
 We agree with the Board that Foster’s disclosures con-
 tained in Figures 2, 4, and the corresponding text relate to
 a single invention. Id. The Board therefore did not im-
 properly combine embodiments as Broadcom claims.
     In addition, the Board expressly analyzed obviousness
 with respect to claim 1 and did not apply an improper anal-
 ysis combining obviousness and anticipation as Broadcom
 asserts. Satisfying a more stringent standard does not un-
 dermine satisfaction of a lesser standard. The Board dis-
 cussed the proper obviousness standard and determined
 the level of ordinary skill in the pertinent art, the scope and
 content of the prior art, and any differences between the
 prior art and the claims. See id. at *2–6. We therefore af-
 firm the Board’s holding with respect to claim 1.
     Regarding claim 2, the Board found that Foster dis-
 closes a memory access unit with an input port that re-
 ceives requests from a motion prediction processing unit
 and that “the requests are for ‘blocks of data.’” See id. at
 *7. It further found that a person of ordinary skill in the
 art would know that a “block of data” in Foster refers to a
Case: 20-2008    Document: 93      Page: 22     Filed: 03/08/2022




 22                             BROADCOM CORPORATION      v. ITC



 block of pixels. These findings were supported by substan-
 tial evidence, and Broadcom does not dispute that. Foster
 expressly states that its motion compensation unit “may be
 generating requests for a block of data it is processing,” J.A.
 694, and multiple experts stated that a person of ordinary
 skill would understand that a block of data in Foster refers
 to a block of pixels. Broadcom instead attacks the Board’s
 alternative finding stating that “even if Foster discloses re-
 quests for lines of data . . . there would simply be multiple
 requests for a block of data,” which would still render claim
 2 obvious. Decision III at *7. Because we find that the
 Board’s primary factual findings were supported by sub-
 stantial evidence, we affirm the Board’s holding and do not
 address its alternative finding.
     Regarding claim 5, the Board’s finding that Foster dis-
 closes a memory access system that reorders and optimizes
 received requests based on characteristics of the requests,
 including the requested data size, was supported by sub-
 stantial evidence. Foster describes a system for receiving
 requests for data and sorting and optimizing those re-
 quests based on certain characteristics, including size, as
 explained by Renesas’s expert’s unrebutted testimony. In
 addition, the Board did not confuse Foster’s input and out-
 put requests. The Board found that “Foster discloses gen-
 erating access requests based on the sizes of the requests
 for blocks of pixels.” Id. at *9. There is no dispute that
 “requests for blocks of pixels” means input requests be-
 cause these requests are received at the input port. Id. at
 *6–7, *8–9. Because we find that the Board’s factual find-
 ings were supported by substantial evidence, we affirm the
 Board’s holding.
  Because of our affirmance of the Board’s holding that
 claim 5 would have been obvious, the portion of the Com-
 mission’s decision addressing claim 5 is moot. We thus do
 not address that portion of Broadcom’s appeal.
Case: 20-2008    Document: 93     Page: 23   Filed: 03/08/2022




 BROADCOM CORPORATION    v. ITC                           23



                        CONCLUSION
      We have considered the parties’ remaining arguments
 but find them unpersuasive. In sum, with respect to the
 ’583 patent, we affirm the entirety of the Board’s holding
 (Appeal No. 21-1260), affirm the Commission’s holding of
 lack of Section 337 violation because there was no domestic
 industry (Appeal No. 20-2008), and do not address the in-
 fringement portion of the Commission opinion as it is moot
 in light of our domestic industry affirmance. With respect
 to the ’752 patent, we affirm the entirety of the Board’s
 holding (Appeal No. 21-1511) and do not address the por-
 tion of the Commission’s opinion addressing claim 5, as it
 is moot in light of our affirmance of the Board’s determina-
 tion of obviousness of claim 5 of the ’752 patent.
                        AFFIRMED
                           COSTS
 No costs.